
	

113 S162 RS: Justice and Mental Health Collaboration Act of 2013
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 92
		113th CONGRESS
		1st Session
		S. 162
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2013
			Mr. Franken (for
			 himself, Mr. Johanns,
			 Mr. Leahy, Mr.
			 Graham, Mr. Durbin,
			 Ms. Ayotte, Mr.
			 Coons, Mr. Hatch,
			 Mr. Blunt, Ms.
			 Collins, Mr. Portman,
			 Mrs. Shaheen, Mr. Wyden, Mrs.
			 Gillibrand, Mr. Brown,
			 Ms. Warren, Mr.
			 Reed, Mr. Schumer,
			 Mrs. Boxer, Mr.
			 Begich, Mr. Heller,
			 Ms. Klobuchar, Mr. Blumenthal, Mr.
			 Schatz, Mr. Whitehouse,
			 Mr. Grassley, Mr. Moran, Mr.
			 Roberts, Mr. Crapo,
			 Mr. Murphy, and Mr. Enzi) introduced the following bill; which was
			 read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 20, 2013
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve the Mentally Ill Offender
		  Treatment and Crime Reduction Act of 2004.
	
	
		1.Short titleThis Act may be cited as the
			 Justice and Mental Health
			 Collaboration Act of 2013.
		2.Assisting
			 veterans
			(a)RedesignationSection
			 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797aa) is amended by redesignating subsection (i) as subsection (l).
			(b)Assisting
			 veteransSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (h) the following:
				
					(i)Assisting
				veterans
						(1)DefinitionsIn
				this subsection:
							(A)Peer to peer
				services or programsThe term peer to peer services or
				programs means services or programs that connect qualified veterans with
				other veterans for the purpose of providing support and mentorship to assist
				qualified veterans in obtaining treatment, recovery, stabilization, or
				rehabilitation.
							(B)Qualified
				veteranThe term qualified veteran means a
				preliminarily qualified offender who—
								(i)has served on
				active duty in any branch of the Armed Forces, including the National Guard and
				reserve components; and
								(ii)was discharged or
				released from such service under conditions other than dishonorable.
								(C)Veterans
				treatment court programThe term veterans treatment court
				program means a court program involving collaboration among criminal
				justice, veterans, and mental health and substance abuse agencies that provides
				qualified veterans with—
								(i)intensive judicial
				supervision and case management, which may include random and frequent drug
				testing where appropriate;
								(ii)a full continuum
				of treatment services, including mental health services, substance abuse
				services, medical services, and services to address trauma;
								(iii)alternatives to
				incarceration; and
								(iv)other appropriate
				services, including housing, transportation, mentoring, employment, job
				training, education, and assistance in applying for and obtaining available
				benefits.
								(2)Veterans
				assistance program
							(A)In
				generalThe Attorney General, in consultation with the Secretary
				of Veterans Affairs, may award grants under this subsection to applicants to
				establish or expand—
								(i)veterans treatment
				court programs;
								(ii)peer to peer
				services or programs for qualified veterans;
								(iii)practices that
				identify and provide treatment, rehabilitation, legal, transitional, and other
				appropriate services to qualified veterans who have been incarcerated;
				and
								(iv)training programs
				to teach criminal justice, law enforcement, corrections, mental health, and
				substance abuse personnel how to identify and appropriately respond to
				incidents involving qualified veterans.
								(B)PriorityIn
				awarding grants under this subsection, the Attorney General shall give priority
				to applications that—
								(i)demonstrate
				collaboration between and joint investments by criminal justice, mental health,
				substance abuse, and veterans service agencies;
								(ii)promote effective
				strategies to identify and reduce the risk of harm to qualified veterans and
				public safety; and
								(iii)propose
				interventions with empirical support to improve outcomes for qualified
				veterans.
								.
			3.Correctional
			 facilitiesSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (i), as so added by section 2, the
			 following:
			
				(j)Correctional
				facilities
					(1)Definitions
						(A)Correctional
				facilityThe term correctional facility means a
				jail, prison, or other detention facility used to house people who have been
				arrested, detained, held, or convicted by a criminal justice agency or a
				court.
						(B)Eligible
				inmateThe term eligible inmate means an individual
				who—
							(i)is being held,
				detained, or incarcerated in a correctional facility; and
							(ii)manifests obvious
				signs of a mental illness or has been diagnosed by a qualified mental health
				professional as having a mental illness.
							(2)Correctional
				facility grantsThe Attorney General may award grants to
				applicants to enhance the capabilities of a correctional facility—
						(A)to identify and
				screen for eligible inmates;
						(B)to plan and
				provide—
							(i)initial and
				periodic assessments of the clinical, medical, and social needs of inmates;
				and
							(ii)appropriate
				treatment and services that address the mental health and substance abuse needs
				of inmates;
							(C)to develop,
				implement, and enhance—
							(i)post-release
				transition plans for eligible inmates that, in a comprehensive manner,
				coordinate health, housing, medical, employment, and other appropriate services
				and public benefits;
							(ii)the availability
				of mental health care services and substance abuse treatment services;
				and
							(iii)alternatives to
				solitary confinement and segregated housing and mental health screening and
				treatment for inmates placed in solitary confinement or segregated housing;
				and
							(D)to train each
				employee of the correctional facility to identify and appropriately respond to
				incidents involving inmates with mental health or co-occuring mental health and
				substance abuse
				disorders.
						.
		4.High
			 utilizersSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (j), as added by section 3, the
			 following:
			
				(k)Demonstration
				grants responding to high utilizers
					(1)DefinitionIn
				this subsection, the term high utilizer means an individual
				who—
						(A)manifests obvious
				signs of mental illness or has been diagnosed by a qualified mental health
				professional as having a mental illness; and
						(B)consumes a
				significantly disproportionate quantity of public resources, such as emergency,
				housing, judicial, corrections, and law enforcement services.
						(2)Demonstration
				grants responding to high utilizers
						(A)In
				generalThe Attorney General may award not more than 6 grants per
				year under this subsection to applicants for the purpose of reducing the use of
				public services by high utilizers.
						(B)Use of
				grantsA recipient of a grant awarded under this subsection may
				use the grant—
							(i)to develop or
				support multidisciplinary teams that coordinate, implement, and administer
				community-based crisis responses and long-term plans for high utilizers;
							(ii)to provide
				training on how to respond appropriately to the unique issues involving high
				utilizers for public service personnel, including criminal justice, mental
				health, substance abuse, emergency room, healthcare, law enforcement,
				corrections, and housing personnel;
							(iii)to develop or
				support alternatives to hospital and jail admissions for high utilizers that
				provide treatment, stabilization, and other appropriate supports in the least
				restrictive, yet appropriate, environment; or
							(iv)to develop
				protocols and systems among law enforcement, mental health, substance abuse,
				housing, corrections, and emergency medical service operations to provide
				coordinated assistance to high utilizers.
							(C)ReportNot
				later than the last day of the first year following the fiscal year in which a
				grant is awarded under this subsection, the recipient of the grant shall submit
				to the Attorney General a report that—
							(i)measures the
				performance of the grant recipient in reducing the use of public services by
				high utilizers; and
							(ii)provides a model
				set of practices, systems, or procedures that other jurisdictions can adopt to
				reduce the use of public services by high
				utilizers.
							.
		5.Academy
			 trainingSection 2991(h) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is
			 amended—
			(1)in paragraph (1),
			 by adding at the end the following:
				
					(F)Academy
				trainingTo provide support for academy curricula, law
				enforcement officer orientation programs, continuing education training, and
				other programs that teach law enforcement personnel how to identify and respond
				to incidents involving persons with mental health disorders or co-occuring
				mental health and substance abuse
				disorders.
					;
				and
			(2)by adding at the
			 end the following:
				
					(4)Priority
				considerationThe Attorney General, in awarding grants under this
				subsection, shall give priority to programs that law enforcement personnel and
				members of the mental health and substance abuse professions develop and
				administer
				cooperatively.
					.
			6.Evidence based
			 practicesSection 2991(c) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is
			 amended—
			(1)in paragraph (3),
			 by striking or at the end;
			(2)by redesignating
			 paragraph (4) as paragraph (6); and
			(3)by inserting after
			 paragraph (3), the following:
				
					(4)propose
				interventions that have been shown by empirical evidence to reduce
				recidivism;
					(5)when appropriate,
				use validated assessment tools to target preliminarily qualified offenders with
				a moderate or high risk of recidivism and a need for treatment and services;
				or
					.
			7.Safe
			 communities
			(a)In
			 generalSection 2991(a) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended—
				(1)in paragraph
			 (7)—
					(A)in the heading, by
			 striking Mental
			 illness and inserting Mental illness; mental health
			 disorder; and
					(B)by striking
			 term mental illness means and inserting
			 terms mental illness and mental health
			 disorder mean; and
					(2)by striking
			 paragraph (9) and inserting the following:
					
						(9)Preliminarily qualified offender
							(A)In
				generalThe term
				preliminarily qualified offender means an adult or juvenile
				accused of an offense who—
								(i)(I)previously or currently
				has been diagnosed by a qualified mental health professional as having a mental
				illness or co-occurring mental illness and substance abuse disorders;
									(II)manifests obvious
				signs of mental illness or co-occurring mental illness and substance abuse
				disorders during arrest or confinement or before any court; or
									(III)in the case of a
				veterans treatment court provided under subsection (i), has been diagnosed
				with, or manifests obvious signs of, mental illness or a substance abuse
				disorder or co-occuring mental illness and substance abuse disorder; and
									(ii)has been
				unanimously approved for participation in a program funded under this section
				by, when appropriate, the relevant—
									(I)prosecuting
				attorney;
									(II)defense
				attorney;
									(III)probation or
				corrections official;
									(IV)judge; and
									(V)a representative
				from the relevant mental health agency described in subsection
				(b)(5)(B)(i).
									(B)DeterminationIn
				determining whether to designate a defendant as a preliminarily qualified
				offender, the relevant prosecuting attorney, defense attorney, probation or
				corrections official, judge, and mental health or substance abuse agency
				representative shall take into account—
								(i)whether the
				participation of the defendant in the program would pose a substantial risk of
				violence to the community;
								(ii)the criminal
				history of the defendant and the nature and severity of the offense for which
				the defendant is charged;
								(iii)the views of any
				relevant victims to the offense;
								(iv)the extent to
				which the defendant would benefit from participation in the program;
								(v)the extent to
				which the community would realize cost savings because of the defendant's
				participation in the program; and
								(vi)whether the
				defendant satisfies the eligibility criteria for program participation
				unanimously established by the relevant prosecuting attorney, defense attorney,
				probation or corrections official, judge and mental health or substance abuse
				agency
				representative.
								.
				(b)Technical and
			 conforming amendmentSection 2927(2) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended by striking
			 has the meaning given that term in section 2991(a). and
			 inserting “means an offense that—
				
					(A)does not have as
				an element the use, attempted use, or threatened use of physical force against
				the person or property of another; or
					(B)is not a felony
				that by its nature involves a substantial risk that physical force against the
				person or property of another may be used in the course of committing the
				offense.
					.
			8.Reauthorization
			 of appropriationsSubsection
			 (l) of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3797aa), as redesignated in section 2(a), is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (B), by striking
			 and at the end;
				(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(D)$40,000,000 for
				each of fiscal years 2015 through 2019.
						;
				and
				(2)by adding at the
			 end the following:
				
					(3)LimitationNot
				more than 20 percent of the funds authorized to be appropriated under this
				section may be used for purposes described in subsection (i) (relating to
				veterans).
					.
			
	
		1.Short titleThis Act may be cited as the
			 Justice and Mental Health
			 Collaboration Act of 2013.
		2.Assisting
			 veterans
			(a)RedesignationSection
			 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797aa) is amended by redesignating subsection (i) as subsection (n).
			(b)Assisting
			 veteransSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (h) the following:
				
					(i)Assisting
				veterans
						(1)DefinitionsIn
				this subsection:
							(A)Peer to peer services
				or programsThe term peer to peer services or
				programs means services or programs that connect qualified veterans with
				other veterans for the purpose of providing support and mentorship to assist
				qualified veterans in obtaining treatment, recovery, stabilization, or
				rehabilitation.
							(B)Qualified
				veteranThe term qualified veteran means a
				preliminarily qualified offender who—
								(i)has served on active duty
				in any branch of the Armed Forces, including the National Guard and reserve
				components; and
								(ii)was discharged or
				released from such service under conditions other than dishonorable.
								(C)Veterans treatment
				court programThe term veterans treatment court
				program means a court program involving collaboration among criminal
				justice, veterans, and mental health and substance abuse agencies that provides
				qualified veterans with—
								(i)intensive judicial
				supervision and case management, which may include random and frequent drug
				testing where appropriate;
								(ii)a full continuum of
				treatment services, including mental health services, substance abuse services,
				medical services, and services to address trauma;
								(iii)alternatives to
				incarceration; and
								(iv)other appropriate
				services, including housing, transportation, mentoring, employment, job
				training, education, and assistance in applying for and obtaining available
				benefits.
								(2)Veterans assistance
				program
							(A)In
				generalThe Attorney General, in consultation with the Secretary
				of Veterans Affairs, may award grants under this subsection to applicants to
				establish or expand—
								(i)veterans treatment court
				programs;
								(ii)peer to peer services or
				programs for qualified veterans;
								(iii)practices that identify
				and provide treatment, rehabilitation, legal, transitional, and other
				appropriate services to qualified veterans who have been incarcerated;
				and
								(iv)training programs to
				teach criminal justice, law enforcement, corrections, mental health, and
				substance abuse personnel how to identify and appropriately respond to
				incidents involving qualified veterans.
								(B)PriorityIn
				awarding grants under this subsection, the Attorney General shall give priority
				to applications that—
								(i)demonstrate collaboration
				between and joint investments by criminal justice, mental health, substance
				abuse, and veterans service agencies;
								(ii)promote effective
				strategies to identify and reduce the risk of harm to qualified veterans and
				public safety; and
								(iii)propose interventions
				with empirical support to improve outcomes for qualified
				veterans.
								.
			3.Correctional
			 facilitiesSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (i), as so added by section 2, the
			 following:
			
				(j)Correctional
				facilities
					(1)Definitions
						(A)Correctional
				facilityThe term correctional facility means a
				jail, prison, or other detention facility used to house people who have been
				arrested, detained, held, or convicted by a criminal justice agency or a
				court.
						(B)Eligible
				inmateThe term eligible inmate means an individual
				who—
							(i)is being held, detained,
				or incarcerated in a correctional facility; and
							(ii)manifests obvious signs
				of a mental illness or has been diagnosed by a qualified mental health
				professional as having a mental illness.
							(2)Correctional facility
				grantsThe Attorney General may award grants to applicants to
				enhance the capabilities of a correctional facility—
						(A)to identify and screen
				for eligible inmates;
						(B)to plan and
				provide—
							(i)initial and periodic
				assessments of the clinical, medical, and social needs of inmates; and
							(ii)appropriate treatment
				and services that address the mental health and substance abuse needs of
				inmates;
							(C)to develop, implement,
				and enhance—
							(i)post-release transition
				plans for eligible inmates that, in a comprehensive manner, coordinate health,
				housing, medical, employment, and other appropriate services and public
				benefits;
							(ii)the availability of
				mental health care services and substance abuse treatment services; and
							(iii)alternatives to
				solitary confinement and segregated housing and mental health screening and
				treatment for inmates placed in solitary confinement or segregated housing;
				and
							(D)to train each employee of
				the correctional facility to identify and appropriately respond to incidents
				involving inmates with mental health or co-occuring mental health and substance
				abuse
				disorders.
						.
		4.High
			 utilizersSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (j), as added by section 3, the
			 following:
			
				(k)Demonstration grants
				responding to high utilizers
					(1)DefinitionIn
				this subsection, the term high utilizer means an individual
				who—
						(A)manifests obvious signs
				of mental illness or has been diagnosed by a qualified mental health
				professional as having a mental illness; and
						(B)consumes a significantly
				disproportionate quantity of public resources, such as emergency, housing,
				judicial, corrections, and law enforcement services.
						(2)Demonstration grants
				responding to high utilizers
						(A)In
				generalThe Attorney General may award not more than 6 grants per
				year under this subsection to applicants for the purpose of reducing the use of
				public services by high utilizers.
						(B)Use of
				grantsA recipient of a grant awarded under this subsection may
				use the grant—
							(i)to develop or support
				multidisciplinary teams that coordinate, implement, and administer
				community-based crisis responses and long-term plans for high utilizers;
							(ii)to provide training on
				how to respond appropriately to the unique issues involving high utilizers for
				public service personnel, including criminal justice, mental health, substance
				abuse, emergency room, healthcare, law enforcement, corrections, and housing
				personnel;
							(iii)to develop or support
				alternatives to hospital and jail admissions for high utilizers that provide
				treatment, stabilization, and other appropriate supports in the least
				restrictive, yet appropriate, environment; or
							(iv)to develop protocols and
				systems among law enforcement, mental health, substance abuse, housing,
				corrections, and emergency medical service operations to provide coordinated
				assistance to high utilizers.
							(C)ReportNot
				later than the last day of the first year following the fiscal year in which a
				grant is awarded under this subsection, the recipient of the grant shall submit
				to the Attorney General a report that—
							(i)measures the performance
				of the grant recipient in reducing the use of public services by high
				utilizers; and
							(ii)provides a model set of
				practices, systems, or procedures that other jurisdictions can adopt to reduce
				the use of public services by high
				utilizers.
							.
		5.Academy
			 trainingSection 2991(h) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is
			 amended—
			(1)in paragraph (1), by
			 adding at the end the following:
				
					(F)Academy
				trainingTo provide support for academy curricula, law
				enforcement officer orientation programs, continuing education training, and
				other programs that teach law enforcement personnel how to identify and respond
				to incidents involving persons with mental health disorders or co-occuring
				mental health and substance abuse
				disorders.
					;
				and
			(2)by adding at the end the
			 following:
				
					(4)Priority
				considerationThe Attorney General, in awarding grants under this
				subsection, shall give priority to programs that law enforcement personnel and
				members of the mental health and substance abuse professions develop and
				administer
				cooperatively.
					.
			6.Evidence based
			 practicesSection 2991(c) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is
			 amended—
			(1)in paragraph (3), by
			 striking or at the end;
			(2)by redesignating
			 paragraph (4) as paragraph (6); and
			(3)by inserting after
			 paragraph (3), the following:
				
					(4)propose interventions
				that have been shown by empirical evidence to reduce recidivism;
					(5)when appropriate, use
				validated assessment tools to target preliminarily qualified offenders with a
				moderate or high risk of recidivism and a need for treatment and services;
				or
					.
			7.Safe
			 communities
			(a)In
			 generalSection 2991(a) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended—
				(1)in paragraph (7)—
					(A)in the heading, by
			 striking Mental
			 illness and inserting Mental illness; mental health
			 disorder; and
					(B)by striking term
			 mental illness means and inserting terms
			 mental illness and mental health disorder
			 mean; and
					(2)by striking paragraph (9)
			 and inserting the following:
					
						(9)Preliminarily qualified offender
							(A)In
				generalThe term
				preliminarily qualified offender means an adult or juvenile
				accused of an offense who—
								(i)(I)previously or
				currently has been diagnosed by a qualified mental health professional as
				having a mental illness or co-occurring mental illness and substance abuse
				disorders;
									(II)manifests obvious signs
				of mental illness or co-occurring mental illness and substance abuse disorders
				during arrest or confinement or before any court; or
									(III)in the case of a
				veterans treatment court provided under subsection (i), has been diagnosed
				with, or manifests obvious signs of, mental illness or a substance abuse
				disorder or co-occuring mental illness and substance abuse disorder; and
									(ii)has been unanimously
				approved for participation in a program funded under this section by, when
				appropriate, the relevant—
									(I)prosecuting
				attorney;
									(II)defense attorney;
									(III)probation or
				corrections official;
									(IV)judge; and
									(V)a representative from the
				relevant mental health agency described in subsection (b)(5)(B)(i).
									(B)DeterminationIn
				determining whether to designate a defendant as a preliminarily qualified
				offender, the relevant prosecuting attorney, defense attorney, probation or
				corrections official, judge, and mental health or substance abuse agency
				representative shall take into account—
								(i)whether the participation
				of the defendant in the program would pose a substantial risk of violence to
				the community;
								(ii)the criminal history of
				the defendant and the nature and severity of the offense for which the
				defendant is charged;
								(iii)the views of any
				relevant victims to the offense;
								(iv)the extent to which the
				defendant would benefit from participation in the program;
								(v)the extent to which the
				community would realize cost savings because of the defendant's participation
				in the program; and
								(vi)whether the defendant
				satisfies the eligibility criteria for program participation unanimously
				established by the relevant prosecuting attorney, defense attorney, probation
				or corrections official, judge and mental health or substance abuse agency
				representative.
								.
				(b)Technical and
			 conforming amendmentSection 2927(2) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended by striking
			 has the meaning given that term in section 2991(a). and
			 inserting “means an offense that—
				
					(A)does not have as an
				element the use, attempted use, or threatened use of physical force against the
				person or property of another; or
					(B)is not a felony that by
				its nature involves a substantial risk that physical force against the person
				or property of another may be used in the course of committing the
				offense.
					.
			8.Grant
			 accountabilitySection 2991 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (k), as so added by section 4, the
			 following:
			
				(l)AccountabilityAll
				grants awarded by the Attorney General under this section shall be subject to
				the following accountability provisions:
					(1)Audit
				requirement
						(A)DefinitionIn
				this paragraph, the term unresolved audit finding means a finding
				in the final audit report of the Inspector General of the Department of Justice
				that the audited grantee has utilized grant funds for an unauthorized
				expenditure or otherwise unallowable cost that is not closed or resolved within
				12 months from the date when the final audit report is issued.
						(B)AuditsBeginning
				in the first fiscal year beginning after the date of enactment of this
				subsection, and in each fiscal year thereafter, the Inspector General of the
				Department of Justice shall conduct audits of recipients of grants under this
				section to prevent waste, fraud, and abuse of funds by grantees. The Inspector
				General shall determine the appropriate number of grantees to be audited each
				year.
						(C)Mandatory
				exclusionA recipient of grant funds under this section that is
				found to have an unresolved audit finding shall not be eligible to receive
				grant funds under this section during the first 2 fiscal years beginning after
				the end of the 12-month period described in subparagraph (A).
						(D)PriorityIn
				awarding grants under this section, the Attorney General shall give priority to
				eligible applicants that did not have an unresolved audit finding during the 3
				fiscal years before submitting an application for a grant under this
				section.
						(E)ReimbursementIf
				an entity is awarded grant funds under this section during the 2-fiscal-year
				period during which the entity is barred from receiving grants under
				subparagraph (C), the Attorney General shall—
							(i)deposit an amount equal
				to the amount of the grant funds that were improperly awarded to the grantee
				into the General Fund of the Treasury; and
							(ii)seek to recoup the costs
				of the repayment to the fund from the grant recipient that was erroneously
				awarded grant funds.
							(2)Nonprofit organization
				requirements
						(A)DefinitionFor
				purposes of this paragraph and the grant programs under this part, the term
				nonprofit organization means an organization that is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
				taxation under section 501(a) of such Code.
						(B)ProhibitionThe
				Attorney General may not award a grant under this part to a nonprofit
				organization that holds money in offshore accounts for the purpose of avoiding
				paying the tax described in section 511(a) of the Internal Revenue Code of
				1986.
						(C)DisclosureEach
				nonprofit organization that is awarded a grant under this section and uses the
				procedures prescribed in regulations to create a rebuttable presumption of
				reasonableness for the compensation of its officers, directors, trustees, and
				key employees, shall disclose to the Attorney General, in the application for
				the grant, the process for determining such compensation, including the
				independent persons involved in reviewing and approving such compensation, the
				comparability data used, and contemporaneous substantiation of the deliberation
				and decision. Upon request, the Attorney General shall make the information
				disclosed under this subparagraph available for public inspection.
						(3)Conference
				expenditures
						(A)LimitationNo
				amounts made available to the Department of Justice under this section may be
				used by the Attorney General, or by any individual or entity awarded
				discretionary funds through a cooperative agreement under this section, to host
				or support any expenditure for conferences that uses more than $20,000 in funds
				made available by the Department of Justice, unless the head of the relevant
				agency or department, provides prior written authorization that the funds may
				be expended to host the conference.
						(B)Written
				approvalWritten approval under subparagraph (A) shall include a
				written estimate of all costs associated with the conference, including the
				cost of all food, beverages, audio-visual equipment, honoraria for speakers,
				and entertainment.
						(C)ReportThe
				Deputy Attorney General shall submit an annual report to the Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives on all conference expenditures approved under this
				paragraph.
						(4)Annual
				certificationBeginning in the first fiscal year beginning after
				the date of enactment of this subsection, the Attorney General shall submit, to
				the Committee on the Judiciary and the Committee on Appropriations of the
				Senate and the Committee on the Judiciary and the Committee on Appropriations
				of the House of Representatives, an annual certification—
						(A)indicating
				whether—
							(i)all audits issued by the
				Office of the Inspector General under paragraph (1) have been completed and
				reviewed by the appropriate Assistant Attorney General or Director;
							(ii)all mandatory exclusions
				required under paragraph (1)(C) have been issued; and
							(iii)all reimbursements
				required under paragraph (1)(E) have been made; and
							(B)that includes a list of
				any grant recipients excluded under paragraph (1) from the previous
				year.
						(m)Preventing duplicative
				grants
					(1)In
				generalBefore the Attorney General awards a grant to an
				applicant under this section, the Attorney General shall compare potential
				grant awards with other grants awarded under this Act to determine if duplicate
				grant awards are awarded for the same purpose.
					(2)ReportIf
				the Attorney General awards duplicate grants to the same applicant for the same
				purpose the Attorney General shall submit to the Committee on the Judiciary of
				the Senate and the Committee on the Judiciary of the House of Representatives a
				report that includes—
						(A)a list of all duplicate
				grants awarded, including the total dollar amount of any duplicate grants
				awarded; and
						(B)the reason the Attorney
				General awarded the duplicate
				grants.
						.
		9.Reauthorization of
			 appropriationsSubsection (n)
			 of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3797aa), as redesignated in section 2(a), is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (B), by striking
			 and at the end;
				(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
				(C)by adding at the end the
			 following:
					
						(D)$40,000,000 for each of
				fiscal years 2015 through 2019.
						;
				and
				(2)by adding at the end the
			 following:
				
					(3)LimitationNot
				more than 20 percent of the funds authorized to be appropriated under this
				section may be used for purposes described in subsection (i) (relating to
				veterans).
					.
			
	
		June 20, 2013
		Reported with an amendment
	
